Mr. Chief Justice Breese delivered the opinion of the Court: The question made on this record is this: Complainants having made the administrators of the deceased obligors, in a guardian’s bond, defendants, and called upon them to account, was it necessary to make the heirs of these deceased obligors parties ? As a general rule, in equity, all persons who have any substantial, legal, or beneficial interest in the question litigated, or who may be materially affected by the decree to be rendered, must be made parties; the only exception is, where the parties are very numerous and so widely scattered that their names and residences cannot be ascertained without great difficulty. Prentice v. Kimball, 19 Ill. 320; Herrington v. Hubbard, 1 Scam. 573 ; The People v. Lott, 27 Ill. 215. This rule is enforced most generally in cases where titles may be divested. In this case the administrators represented the estates of the respective obligors, and, on a bill to account, it was sufficient to make them the parties, regardless of the heirs. If the administrators have the decree to pay, they may be able to coerce the heirs to refund if they had any thing by descent. The names of the heirs were disclosed, but their places of residence were not, and could not be ascertained without such difficulty as these wards should not be required to encounter. The decree of the Circuit Court is affirmed, this being the only point made. Decree affirmed.